Citation Nr: 1038673	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the military during the 
Vietnam War, from November 1966 to August 1968.  He died in March 
2004.  The appellant is his surviving spouse (widow).  She 
appealed to the Board of Veterans' Appeals (Board) from an August 
2004 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In her April 2007 Substantive Appeal (VA Form 9), the appellant 
requested a hearing at the RO.  Appellant indicated that she 
wanted a hearing at her RO before a local Decision Review Officer 
(DRO), and also before a Member (Veterans Law Judge) of the 
Board.  In a statement submitted by the appellant in September 
2005, she withdrew her hearing request before a Veterans Law 
Judge and requested only to be scheduled for a DRO hearing.  The 
RO scheduled her hearing with the local DRO for November 2005.  A 
copy of the transcript is of record.  

Regrettably, the Board must remand the claim to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  


REMAND

After a thorough review of the Veteran's claims file, the Board 
finds that the claim of entitlement to service connection for 
cause of the Veteran's death must be remanded for additional 
development.

Here, appellant, the Veteran's widow, contends that she is 
entitled to service connection for cause of the Veteran's death.  
Specifically, the appellant argues that the Veteran's exposure to 
Agent Orange while he was stationed in Korea from July 1967 to 
August 1968 resulted in his development of diabetes mellitus, 
type II.  This, in turn, contributed to his death in March 2004, 
which was listed as cardiopulmonary arrest, due to or a 
consequence of heart disease. 

As an initial matter, the Board notes that the Veteran's STRs are 
apparently unavailable, despite numerous attempts by the RO to 
locate them, as provided in the September 2009 Memorandum.  Under 
such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened duty 
"to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" against 
VA where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown.).  

The survivors of a Veteran who has died from a service-connected 
disability or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 
2002).  The death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§ 3.312(a).

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to cause death; that it combined to cause death; or 
that it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Also, the Department of Defense (DOD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through July 
1969 along the Korean DMZ to defoliate the fields of fire between 
the front line defensive positions and the south barrier fence.  
The treated area was a strip of land 151 miles long and as much 
as 350 yards wide from the fence to north of the civilian control 
line.  There is no indication that the herbicide was sprayed in 
the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Field artillery, signal, and engineer 
troops were also supplied as support personnel during the time of 
the confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  If it is determined that a Veteran 
who served in Korea during this time period belonged to one of 
the units identified by DOD, then it is presumed that he or she 
was exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" distributed 
in September 2003 
(http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea. 
doc).

Units in the area during the period of use of herbicides included 
the following units of the 7th Infantry Division: 1st Battalion, 
17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd 
Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th 
Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 
501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA 
regulations specify that the last date on which a veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection for 
disability due to exposure to herbicides with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

At the time of the Veteran's death, he had not established 
entitlement to service connection for any disabilities.

In statements presented throughout the duration of the appeal, 
the appellant consistently contends that the Veteran was exposed 
to Agent Orange during his active service in Korea in from July 
1967 to August 1968, while near the DMZ, and that his diabetes 
mellitus, type II, was a presumptive condition caused by exposure 
to Agent Orange.  She claims this condition, which is listed as 
condition contributing to the Veteran's death.  

Unfortunately, the Veteran's service treatment records (STRs) are 
apparently unavailable, despite numerous attempts by the RO to 
locate them, as indicated in the September 2009 Memorandum 
reflecting the formal finding of unavailability of the STRs.  
However, the Veteran's DD Form 214 noted his last duty assignment 
with Company A of the 44th Engineer Battalion.  Additionally, a 
Letter of Appreciation dated August 1968 sent to the Veteran 
noted the Veteran's service in Company A of the 44th Engineer 
Battalion.  Finally, the appellant has consistently stated that 
the Veteran was assigned to Company A of the 44th Engineer 
Battalion and stationed in Korea.  

The appellant has also submitted private medical records from Dr. 
J.W. dated August 1998 to September 2003 showing treatment for 
various medical conditions, including diabetes mellitus, type II.  
A September 2005 letter from another private physician, Dr. R.M., 
stated that the Veteran's coronary artery disease "was 
precipitated to some extent and certainly worsened by his having 
diabetes mellitus."  Moreover, Dr. R.M. stated that the 
Veteran's exposure to Agent Orange while in the military "could 
well have led to the development of his diabetes."  

The Board notes that Agent Orange/herbicide exposure use in Korea 
along the DMZ has been confirmed by the DOD from April 1968 
through July 1969, as noted above.  A May 2006 letter from the 
Director of Center for Unit Records Research indicates the 
Veteran's unit, Company A of the 44th Engineer Battalion, was 
stationed at Camp Beavers, 12.4 miles from the DMZ; Camp St. 
Barbara, 11.6 miles from the DMZ; and, Camp Carroll, 27.9 miles 
from the DMZ in 1967 and 1968.  Therefore, while the Veteran was 
certainly in Korea during the use of Agent Orange/ herbicides, at 
least from April 1968 to August 1968, it is unclear as to the 
likelihood of his exposure.  

Concerning this determinative issue, the appellant has submitted 
numerous medical and historical treatises concerning the use of 
Agent Orange in Korea at the same time the Veteran was in the 
country and its effects.  Where medical articles or treatise 
evidence, standing alone, discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay opinion, a claimant 
may use such evidence to meet the requirement for a medical 
nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an 
effort to establish a medical nexus between service and a 
disease or injury solely by generic information in a medical 
journal or treatise "is too general and inclusive."  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a 
medical article that contained a generic statement regarding a 
possible link between a service-incurred mouth blister and a 
present pemphigus vulgaris condition did not satisfy the nexus 
element).  Still, medical treatise evidence can provide important 
support when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 
10 Vet. App. 67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility").

The Board acknowledges that the Veteran's Battalion is not one of 
the listed units identified by the DOD.  However, based on the 
foregoing, the Board finds that an effort should be made to 
clarify the dates when the 44th Engineer Battalion was stationed 
at the above listed locations.  Moreover, an opinion concerning 
the likelihood of the Veteran's exposure and whether his 
resultant diabetes mellitus, type II, may be attributable to his 
military service, including this possible exposure, should be 
obtained.  This question is not within the Board's competence to 
answer.  Such complicated matters of medical knowledge must be 
addressed by a competent medical professional.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, when 
the medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  First, contact the Center for Unit 
Records Research, the U.S. Army & Joint 
Services Records Research Center (JSRRC) for 
additional information regarding the 
Veteran's unit, Company A of the 44th 
Engineer Battalion.  Specifically, the Board 
is requesting a determination as to when the 
Veteran's unit was stationed at Camp Beavers, 
Camp St. Barbara, and Camp Carroll during the 
time period between July 1967 and August 
1968.  JSRRC should also be requested to 
provide the unit history of the 44th 
Engineering Battalion for the period of April 
to August 1968 to determine whether any of 
its personnel were tasked on missions that 
placed them in or in close proximity to the 
DMZ.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.

2.  Thereafter, obtain a medical opinion from 
an appropriate VA examiner to assess whether 
the Veteran's diabetes mellitus, type II may 
have been a result of exposure to Agent 
Orange or other herbicides while the Veteran 
was in Korea in July 1967 to August 1968.  
The claims file must be made available to and 
reviewed by the examiner, including a copy of 
this Remand.  Specifically, the examiner is 
asked to determine whether it is at least as 
likely as not (50 percent probability or 
more) that diabetes mellitus, type II, had 
its onset during the Veteran's active 
service, or was manifested within one year 
from discharge, or was otherwise 
etiologically related to any incident that 
occurred during his period of service, to 
include exposure to Agent Orange.

The claims folder must be made available to 
and reviewed by the examiner.  A rationale 
should be provided for any opinion expressed.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a typewritten report.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.

4.  After completing all indicated 
development, the RO should review the claim 
in light of all the evidence of record.  If 
any determination remains adverse, the 
appellant must be furnished with a 
Supplemental Statement of the Case (SSOC) and 
be given an opportunity to submit written or 
other argument in response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


